COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Select Specialty Houston- Houston, L.P., Select Specialty Hospital-
                         Houston Medical Center SSH Houston Medical Center v. Lynella Hart

Appellate case number:   01-13-00107-CV

Trial court case number: 2012-29089

Trial court:             151st District Court of Harris County

       On February 8, 2013, this appeal was abated due to removal to Federal Court. On April
24, 2014, appellants filed a Motion to Lift Abatement indicating the case has been remanded. As
such, we GRANT the motion. This appeal is reinstated on our active docket.
       The clerk’s record has previously been filed, and the court reporter has filed an
information sheet indicating there was no transcript taken. Appellant’s brief is due within 20
days of the date of this order. TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: May 6, 2014